Citation Nr: 1442340	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from October 1978 to June 1992.  He also had service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record in this matter consists of an electronic claims file, and has been reviewed.  No relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) dated in February 2014.  

The RO denied claims for service connection for tinnitus and sleep apnea in January 2013.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) in February 2013.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As Virtual VA reflects that the NOD has been recognized and that additional action is pending, Manlincon v. West is not applicable at this time.


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current hearing loss disability under VA guidelines.  


CONCLUSION OF LAW

Service connection is not warranted for hearing loss.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a September 2009 letter mailed to the Veteran.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue addressed below has been obtained.  VA obtained the Veteran's STRs, and VA treatment records relevant to his claims.  VA attempted to obtain relevant private information, but the Veteran did not provide authorization for VA to obtain such records.  VA afforded the Veteran the opportunity to give testimony for the Board's review.  Moreover, VA afforded the Veteran VA compensation examinations, reports of which contain discussion and opinions on his claim.        

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims that he incurred bilateral hearing loss during service.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in 38 C.F.R. § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran maintains that his exposure to acoustic trauma during years of military service caused him to develop bilateral hearing loss.  The record supports his claim to exposure to acoustic trauma during service.  He served in the army during a time of war.  His DD Form 214 shows that his military occupational specialty (MOS) while in active service was listed as cannon crewman and tactical fire operations specialist.  Moreover, a May 1992 audiology examination report states expressly, "routinely exposed to hazardous noise."  Service connection is unwarranted for hearing loss, however.  The evidence of record indicates that the Veteran does not have a hearing loss disability under 38 C.F.R. § 3.385.  

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran underwent two VA compensation audiology examinations during the appeal period (in January 2010 and December 2013).  

The January 2010 VA examiner stated that testing indicated "normal hearing sensitivity."  The report noted scores below 26 in each relevant auditory threshold (between 500 and 4000 Hz.), and the examiner noted speech recognition scores bilaterally of 100 percent.  

Pursuant to the Board's October 2013 remand, the Veteran underwent another VA audiological examination in December 2013.  This examiner also stated that testing indicated "normal hearing sensitivity."  The report noted scores below 26 in each relevant auditory threshold (between 500 and 4000 Hz.), and the examiner noted speech recognition scores bilaterally of 96 percent.  

These audiometric results are not countered by any probative medical findings submitted into the claims file.  Indeed, the audiometric evidence of record indicates that the Veteran has had normal hearing since his discharge from service in June 1992.  His May 1992 separation reports of medical history and examination are negative for hearing problems, as are April 1997 reports of medical examination and history conducted pursuant to service as a reservist.  Significantly, nearly five years after separation from service, an April 1997 audiogram report indicated "no audiologic symptoms" and "results indicate normal hearing sensitivity."  

The record does contain two private medical reports which note a diagnosis of hearing loss.  In a May 2011 private report, a psychologist noted hearing loss.  Further, in another June 2011 private report, a chiropractor noted hearing loss.  These diagnoses are of no probative value, however.  Neither report is supported by audiometric testing results that would satisfy the criteria under 38 C.F.R. § 3.385.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Indeed, it appears that each report is based solely on the Veteran's own report history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  Each report and its conclusions are therefore outweighed by the VA audiometric findings noted in the January 2010 and December 2013 reports.  

In assessing the Veteran's claim, the Board has considered his lay assertion that he incurred chronic bilateral hearing loss during service.  However, his assertion is unpersuasive with regard to the issue of medical diagnosis.  The Veteran may be competent to attest to symptoms he may observe or sense, such as whether he experiences diminished hearing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to diagnose himself with hearing loss that would satisfy the criteria of 38 C.F.R. § 3.385.  To qualify as a disability for VA compensation purposes, certain auditory thresholds must be met.  Those are objectively measured with specialized equipment.  As such, the Board finds that the Veteran is not competent to assess his auditory thresholds to make a diagnosis sufficient for VA compensation purposes.   The Veteran does not have the training and expertise to provide a diagnosis here.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On this essentially medical question before the Board, the probative medical evidence found in the two VA audiology reports is of greater evidentiary value compared with the Veteran's assertion to service connection.  In the final analysis, the medical evidence countering the Veteran's claim weighs substantially more than his lay assertion regarding diagnosis, and the two private reports which reflect that lay opinion.  

As no competent evidence of record counters the VA audiologists' findings, or demonstrates hearing loss under 38 C.F.R. § 3.385, the Board finds that the Veteran has no current hearing loss disability for VA disability compensation purposes.  38 C.F.R. § 3.385.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.   


______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


